
	
		I
		111th CONGRESS
		1st Session
		H. R. 2124
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Pomeroy (for
			 himself, Mr. Larson of Connecticut,
			 Mr. Doggett, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To extend subsections (c) and (d) of section 114 of the
		  Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173) to
		  provide for regulatory stability during the development of facility and patient
		  criteria for long-term care hospitals under the Medicare Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Long-Term Care Hospital
			 Improvement Act of 2009.
		2.FindingsCongress finds the following:
			(1)Long-term care hospitals (in this section
			 referred to as “LTCHs”) serve a valuable role in the post-acute care continuum
			 by providing care to medically complex patients needing long hospital
			 stays.
			(2)The Medicare program should ensure that
			 patients receive post-acute care in the most appropriate setting. The use of
			 additional certification criteria for LTCHs, including facility and patient
			 criteria, will promote the appropriate placement of medically complex patients
			 into LTCHs.
			(3)Subsections (c) and (d) of section 114 of
			 the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173)
			 provide necessary regulatory stability and temporary limits on the growth of
			 new hospitals during the development of facility and patient criteria for
			 LTCHs. An extension of section 114 is warranted to allow for additional time to
			 develop facility and patient criteria for LTCHs.
			3.Extension of
			 certain provisions under section 114 of the Medicare, Medicaid, and SCHIP
			 Extension Act of 2007Subsections (c) and (d) of section 114 of
			 the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173),
			 as amended by section 4302 of division B of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5), are amended by striking
			 3-year period and inserting 5-year period each
			 place it appears.
		4.Long-term care
			 hospital budget neutrality offsetSection 1886(m) of the Social Security Act
			 (42 U.S.C. 1395ww(m)) is amended by adding at the end the following new
			 paragraph:
			
				(3) Budget
				neutrality offset for rate years 2011 through 2015In
				implementing the system described in paragraph (1) for discharges occurring
				during each of the rate years ending in 2011 through 2015 for a hospital, the
				base rate shall be adjusted annually by the market basket update amount allowed
				by the Secretary less an amount determined by the Secretary, in advance of each
				rate year, to implement a budget neutrality offset of the cost of
				implementation of section 3 of the Medicare Long-Term Care Hospital Improvement
				Act of 2009 for such year, not to exceed a maximum percentage reduction of 1.5
				percent per rate year. Each such budget neutrality offset shall apply only with
				respect to the single rate year involved. The Secretary shall not reflect, or
				take into account, any such budget neutrality offset in computing and
				establishing the applicable market basket update percentage increase to the
				base rate for a subsequent rate
				year.
				.
		
